Lessee for 99 years made a lease for 40 years, rendering rent; made his executor, and died. A. proved the will, and made B. his executor; the rent became due, and A. died. B. proved the will and avowed for this rent injure proprio. *Page 784 
1. It was resolved per cur. that by the common law he may distrain for this rent, by reason of the reversion which creates a privity; although it was objected that for rent in the life of the testator he shall have debt, but not distress.
2. That the avowry is well, notwithstanding it is in jure proprio, by the executor.
Exception was taken that he does not say that the first executor died,inde possessionatus. 1 Roll., 672; Poph., 163; Bendl., 159; Antea, pp. 640, 716.